DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2020 and 06/01/2020 are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “main operating system (“OS”)” and “secondary operating system” as described in the specification (page 5, para 0016 - page 6, para 0017), (page 7, para 0021), (page 11, para 0039).  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be 

Claim Objections
Claim 20 is objected to because of the following informalities:  
Regarding claim 20, the limitation “wherein the first system chip is configured to execute the processing by the second OS” should apparently be -- wherein the second system chip is configured to execute the processing by the second OS --.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 6 – 18 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.
 Claims 1 and 6 - 9 are directed to “a computing apparatus comprising a first system and a second system”. However, in light of the specification [page 6, paragraph 0019], the claimed system could be merely software per se which is non-statutory subject matter.
The Examiner suggesting to amend the claim to recite – a computer apparatus comprising a first system comprising a hardware processor and a memory storing instructions… -- to overcome the 101 rejection.

Claims 10 - 18 recite a program product comprising a computer readable storage medium. Claim language does not comply with the requirement of MPEP 2106.01.1. A review of the specification fails to disclose a definition or description of the computer readable storage medium excluding signals. Therefore, the Examiner is obligated to give the phrase its broadest reasonable interpretation. A computer readable storage medium is any media which may be read by a computer. Thus, it may encompass a variety of media ranging from a piece of paper to a carrier signal.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 10, 15 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al., (US 2019/0146742 A1) (hereinafter “Li”).

Li discloses; 
Regarding claim 1, a computing apparatus [i.e., a multi-display device 110 (page 3, para 0037), (see figure 1) i.e., the multi-media device 110 is implemented as a portable mobile device i.e., dual-screen smartphone or tablet (page 3, para 0038)] comprising:
a first system having a first display unit [i.e., the multi-media device 110 include one or more E-paper Display 120 (see figure 1), (page 3, para 0038)] and configured to execute processing by a first operating system (“OS”) [i.e., OS for E-paper Display 122 (see figure 1)], and configured to display, on the first display unit, display information based on the processing by the first OS [i.e., OS 122 for the e-paper display 120 (page 4, para 0040), (see figure 1)];
a second system having a second display unit [i.e., the multi-media device 110 include one or more Multimedia Display 130 (see figure 1), (page 3, para 0038)] and configured to execute processing by a second OS [i.e., OS for Multimedia Display 132 (see figurer 1)], and configured to display, on the second display unit, display information based on the processing by the second OS [i.e., the OS 132 for the multimedia display 130 (page 4, para 0040), (see figure 1)]; and 
wherein both the first system and the second system execute processing in parallel [i.e., the multi-display device includes two or more multimedia displays and the first supplemental material for the first keyword are presented, simultaneously by the two or more multimedia displays of the multi-display device (page 8, para 0078), i.e., multitasking or parallel processing (page 13, para 0131), (see figure 1)].
Regarding claim 6, the computing apparatus of claim 1, wherein the first system and the second system share predetermined shared information [i.e., a pairing i.e., handshake procedure is performed by the OS 122 for the e-paper display 120 and the OS 132 for the multimedia display 130 to establish communications for projecting or redirecting multimedia contents to be presented by the multimedia display 130 (page 4, para 0040)].
Regarding claim 10, a program product comprising a computer readable storage medium that stores code executable by a processor, the executable code comprising code to [i.e., non-transitory computer-readable media storing instructions executable by the one or more processors 106 (page 4, para 0043), (see figure 1)]:
display information on a first display unit of a personal computing apparatus based on processing by a first system, wherein the first system comprises the first display unit and is configured to execute processing by a first operating system (“OS”) [i.e., OS 122 for the e-paper display 120 (page 4, para 0040), (see figures 1 and 2) i.e., the multi-media device 110 include one or more E-paper Display 120 (see figure 1), (page 3, para 0038)];
display information on a second display unit of the personal computing apparatus based on processing by a second system, wherein the second system comprises the second display unit and is configured to execute processing by a second OS [i.e., the OS 132 for the multimedia display and
execute, in parallel, processing by both the first system and the second system [i.e., the multi-display device includes two or more multimedia displays and the first supplemental material for the first keyword are presented, simultaneously by the two or more multimedia displays of the multi-display device (page 8, para 0078), i.e., multitasking or parallel processing (page 13, para 0131), (see figure 1)].
Regarding claim 15, Li discloses; the program product of claim 10, further comprising code to share, between the first system and the second system, predetermined shared information [i.e., a pairing i.e., handshake procedure is performed by the OS 122 for the e-paper display 120 and the OS 132 for the multimedia display 130 to establish communications for projecting or redirecting multimedia contents to be presented by the multimedia display 130 (page 4, para 0040)].
Regarding claim 19, a method comprising:
displaying information on a first display unit of a personal computing apparatus based on processing by a first system, wherein the first system comprises the first display unit and is configured to execute processing by a first operating system (“OS”) [i.e., OS 122 for the e-paper display 120 (page 4, para 0040), (see figures 1 and 2) i.e., the multi-media device 110 include one or more E-paper Display 120 (see figure 1), (page 3, para 0038)];
displaying information on a second display unit of the personal computing apparatus based on processing by a second system, wherein the second system comprises the second display unit and is configured to execute processing by a second OS [i.e., the OS 132 for the multimedia display 130 (page 4, para 0040), (see figures 1 and 2) i.e., the multi-media device 110 include one or more Multimedia Display 130 (see figure 1), (page 3, para 0038)]; and
executing, in parallel, processing by both the first system and the second system [i.e., the multi-display device includes two or more multimedia displays and the first supplemental material for the first keyword are presented, simultaneously by the two or more multimedia displays of the multi-display device (page 8, para 0078), i.e., multitasking or parallel processing (page 13, para 0131), (see figure 1)].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 5, 7, 11 – 14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Finnan (US 2017/0337025 A1) (hereinafter “Finnan”).

Regarding claim 2, Li discloses; the computing apparatus of claim 1, a first system, a second system, a first OS and a second OS [i.e., (see claim 1 above)].
Li does not disclose;
the first system includes a first system chip configured to execute the processing by the first OS, the second system includes a second system chip configured to execute the processing by the second OS, and the first system chip and the second system chip are connected through a serial bus interface to perform information communication between the first system chip and the second system chip through the serial bus interface.
However, Finnan discloses; 
a first system includes a first system chip configured to execute a processing by OS [i.e., each display housing 102a include a central processing unit CPU 112a (see figure 1B), (page 2, para 0032), (page 3, para 0038)], a second system includes a second system chip configured to execute a processing by OS [i.e., each display housing 102b include a central processing unit CPU 112b (see figure 1B), (page 2, para 0032), (page 3, para 0038)], and the first system chip and the second system chip are connected through a serial bus interface to perform information communication between the first system chip and the second system chip through the serial bus interface [i.e., the dashed line indicate that the CPU 112a in the display housing 102a are physically coupled via wired connection to CPU 112b in the display housing 102b (page 3, para 0040), (see figure 1B) i.e., a physical communication bus connects the processors of both housings (page 4, para 0049), (page 5, para 0063), (see figure 1B)].
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the teachings of Li by adapting the teachings of Finnan to efficiently using resources to help a family not to purchase additional devices (See Finnan; page 1, para 0001).
Regarding claim 3, LI discloses; the computing apparatus of claim 2 [(i.e., see claim 2 above)].
Li does not disclose;
an embedded control unit configured to operate independently of the first system chip and the second system chip to send input information to the first system chip or the second system chip.
However, Finnan discloses; 
an embedded control unit configured to operate independently of the first system chip and the second system chip to send input information to the first system chip or the second system chip [i.e., the dashed line indicate that the CPU 112a in the display housing 102a are physically coupled via wired connection to CPU 112b in the display housing 102b (page 3, para 0040), (see figure 1B) i.e., a physical communication bus connects the processors of both housings (page 4, para 0049), (page 5, para 0063), (see figure 1B)].
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the teachings of Li by adapting the teachings of Finnan to efficiently using resources to help a family not to purchase additional devices (See Finnan; page 1, para 0001).
Regarding claim 4, Li discloses; the computing apparatus of claim 3 [(i.e., see claim 3 above)].
Li does not disclose;
the first system includes the embedded control unit; and the embedded control unit switches execution of processing between first input transmission processing for sending the input information to the first system chip through a first serial interface on which the first system chip is set as a master and the embedded control unit is set as a slave, and second input transmission processing for sending 
However, Finnan discloses; 
the first system includes the embedded control unit; and the embedded control unit switches execution of processing between first input transmission processing for sending the input information to the first system chip through a first serial interface on which the first system chip is set as a master and the embedded control unit is set as a slave, and second input transmission processing for sending the input information to the second system chip through a second serial interface on which the embedded control unit is set as the master and the second system chip is set as the slave [i.e., the dashed line indicate that the CPU 112a in the display housing 102a are physically coupled via wired connection to CPU 112b in the display housing 102b (page 3, para 0040), (see figure 1B) i.e., a physical communication bus connects the processors of both housings (page 4, para 0049), (page 5, para 0063), (see figure 1B)].
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the teachings of Li by adapting the teachings of Finnan to efficiently using resources to help a family not to purchase additional devices (See Finnan; page 1, para 0001).
Regarding claim 5, Li discloses; the computing apparatus of claim 4, wherein when an instruction to start or restart the computer is detected, the embedded control unit outputs, to the first system chip, an event to start the first OS, and outputs, to the second system chip, an event to start the second OS [i.e., a pairing i.e., handshake procedure is performed by the OS 122 for the e-paper display 120 and the OS 132 for the multimedia display 130 to establish communications for projecting or redirecting multimedia contents to be presented by the multimedia display 130 (page 4, para 0040)].
Regarding claim 7, Li discloses; the computing apparatus of claim 1, the first system includes a first communication unit operably coupled to a network through wireless communication, and the second system [i.e., (see figure 1)].
Li does not disclose;

However, Finnan discloses; 
the first system includes a first communication unit operably coupled to a network through wireless communication [i.e., the display housing 102a includes a Network Access (WiFi/LAN/BT) 124a (see figure 1B), (page 3, para 0037)]; and
the second system includes a second communication unit operably coupled to the network through wireless communication [i.e., the display housing 102b includes a Network Access (WiFi/LAN/BT) 124b (see figure 1B), (page 3, para 0037)].
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the teachings of Li by adapting the teachings of Finnan to efficiently using resources to help a family not to purchase additional devices (See Finnan; page 1, para 0001).
Regarding claim 11, Li discloses; the program product of claim 10 [(i.e., see claim 10)].
Li does not disclose;
execute processing by a first system chip, wherein the first system chip is configured to execute the processing by the first OS; execute processing by a second system chip, wherein the first system chip is configured to execute the processing by the second OS; and perform information communication between the first system chip and the second system chip, wherein the first system chip and the second system chip are connected through a serial bus interface.
However, Finnan discloses; 
execute processing by a first system chip, wherein the first system chip is configured to execute the processing by the first OS [i.e., each display housing 102a include a central processing unit CPU 112a (see figure 1B), (page 2, para 0032), (page 3, para 0038)], execute processing by a second system chip, wherein the first system chip is configured to execute the processing by the second OS [i.e., each display housing 102b include a central processing unit CPU 112b (see figure 1B), (page 2, para 0032), (page 3, para 0038)], and perform information communication between the first system chip and the second system chip, wherein the first system chip and the second system chip are connected through a serial bus interface [i.e., the dashed line indicate that the CPU 112a in the display housing 102a are physically coupled via wired connection to CPU 112b in the display housing 102b (page 3, para 0040), (see figure 1B) i.e., a physical communication bus connects the processors of both housings (page 4, para 0049), (page 5, para 0063), (see figure 1B)].
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the teachings of Li by adapting the teachings of Finnan to efficiently using resources to help a family not to purchase additional devices (See Finnan; page 1, para 0001).
Regarding claim 12, Li discloses; the program product of claim 11 [i.e., (see claim 11)].
Li does not disclose;
an embedded control unit configured to operate independently of the first system chip and the second system chip to send input information to the first system chip or the second system chip.
However, Finnan discloses; 
an embedded control unit configured to operate independently of the first system chip and the second system chip to send input information to the first system chip or the second system chip [i.e., the dashed line indicate that the CPU 112a in the display housing 102a are physically coupled via wired connection to CPU 112b in the display housing 102b (page 3, para 0040), (see figure 1B) i.e., a physical communication bus connects the processors of both housings (page 4, para 0049), (page 5, para 0063), (see figure 1B)].
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the teachings of Li by adapting the teachings of Finnan to efficiently using resources to help a family not to purchase additional devices (See Finnan; page 1, para 0001).
Regarding claim 13, Li discloses; the program product of claim 12 [i.e., (see claim 12)].
Li does not disclose;
the first system includes the embedded control unit; and the embedded control unit switches execution of processing between first input transmission processing for sending the input information to the first system chip through a first serial interface on which the first system chip is set as a master and the embedded control unit is set as a slave, and second input transmission processing for sending 
However, Finnan discloses; 
the first system includes the embedded control unit; and the embedded control unit switches execution of processing between first input transmission processing for sending the input information to the first system chip through a first serial interface on which the first system chip is set as a master and the embedded control unit is set as a slave, and second input transmission processing for sending the input information to the second system chip through a second serial interface on which the embedded control unit is set as the master and the second system chip is set as the slave [i.e., the dashed line indicate that the CPU 112a in the display housing 102a are physically coupled via wired connection to CPU 112b in the display housing 102b (page 3, para 0040), (see figure 1B) i.e., a physical communication bus connects the processors of both housings (page 4, para 0049), (page 5, para 0063), (see figure 1B)].
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the teachings of Li by adapting the teachings of Finnan to efficiently using resources to help a family not to purchase additional devices (See Finnan; page 1, para 0001).
Regarding claim 14, Li discloses; the program product of claim 13, further comprising code to detect a request to start or restart a personal computing device and, in response, output to the first system chip, an event to start the first OS, and outputs, to the second system chip, an event to start the second OS [i.e., a pairing i.e., handshake procedure is performed by the OS 122 for the e-paper display 120 and the OS 132 for the multimedia display 130 to establish communications for projecting or redirecting multimedia contents to be presented by the multimedia display 130 (page 4, para 0040)].
Regarding claim 16, Li discloses; the program product of claim 10 [i.e., (see claim 10 above)].
Li does not disclose;
the first system includes a first communication unit operably coupled to a network through wireless communication; and the second system includes a second communication unit operably coupled to the network through wireless communication.

the first system includes a first communication unit operably coupled to a network through wireless communication [i.e., the display housing 102a includes a Network Access (WiFi/LAN/BT) 124a (see figure 1B), (page 3, para 0037)]; and
the second system includes a second communication unit operably coupled to the network through wireless communication [i.e., the display housing 102b includes a Network Access (WiFi/LAN/BT) 124b (see figure 1B), (page 3, para 0037)].
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the teachings of Li by adapting the teachings of Finnan to efficiently using resources to help a family not to purchase additional devices (See Finnan; page 1, para 0001).
Regarding claim 20, Li discloses; the method of claim 19 [i.e., (see claim 19 above)].
Li does not disclose;
processing by a first system chip, wherein the first system chip is configured to execute the processing by the first OS;
processing by a second system chip, wherein the first system chip is configured to execute the processing by the second OS; and
communicating between the first system chip and the second system chip, wherein the first system chip and the second system chip are connected through a serial bus interface.
However, Finnan discloses; 
processing by a first system chip, wherein the first system chip is configured to execute the processing by the first OS [i.e., each display housing 102a include a central processing unit CPU 112a (see figure 1B), (page 2, para 0032), (page 3, para 0038)]; 
processing by a second system chip, wherein the first system chip is configured to execute the processing by the second OS [i.e., each display housing 102b include a central processing unit CPU 112b (see figure 1B), (page 2, para 0032), (page 3, para 0038)], and 
communicating between the first system chip and the second system chip, wherein the first system chip and the second system chip are connected through a serial bus interface [i.e., the dashed line indicate that the CPU 112a in the display housing 102a are physically coupled via wired 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the teachings of Li by adapting the teachings of Finnan to efficiently using resources to help a family not to purchase additional devices (See Finnan; page 1, para 0001).

Claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ginosar (US 7,098,899 B1) (hereinafter “Ginosar”).

Regarding claim 8, Li discloses; the computing apparatus of claim 1 [(i.e., see claim 1 above)].
Li does not disclose;
wherein the first OS and the second OS are different operating systems.
However, Ginosar discloses;
a first OS [i.e., first operating system 216 is the Windows 98 operating system (col. 6, lines 30 - 33), (see figure 2)] and a second OS are different operating systems [i.e., the second operating system 241 comprises the WINDOWS CE operating system (col. 6, lines 60 – 63), (see figure 2)].
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the teachings of Li by adapting the teachings of Ginosar to overcome the limitation by having a single portable computing device that incorporates the advantage of both laptops and handheld device (See Ginosar; col. 2, lines 24 – 28).
Regarding claim 9, Li discloses; the computing apparatus of claim 1 [(i.e., see claim 1 above)].
Li does not disclose;
wherein the first OS and the second OS are instances of the same operating system.
However, Ginosar discloses;
wherein the first OS and the second OS are instances of the same operating system [i.e., first operating system 216 is the Windows 98 operating system (col. 6, lines 30 - 33), (see figure 2)], [i.e., 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the teachings of Li by adapting the teachings of Ginosar to overcome the limitation by having a single portable computing device that incorporates the advantage of both laptops and handheld device (See Ginosar; col. 2, lines 24 – 28).
Regarding claim 17, Li discloses; the program product of claim 10 [i.e., (see claim 10)].
Li does not disclose;
wherein the first OS and the second OS are different operating systems.
However, Ginosar discloses;
a first OS [i.e., first operating system 216 is the Windows 98 operating system (col. 6, lines 30 - 33), (see figure 2)] and a second OS are different operating systems [i.e., the second operating system 241 comprises the WINDOWS CE operating system (col. 6, lines 60 – 63), (see figure 2)].
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the teachings of Li by adapting the teachings of Ginosar to overcome the limitation by having a single portable computing device that incorporates the advantage of both laptops and handheld device (See Ginosar; col. 2, lines 24 – 28).
Regarding claim 18, Li discloses; the program product of claim 10 [i.e., (see claim 10 above)].
Li does not disclose;
wherein the first OS and the second OS are instances of the same operating system.
However, Ginosar discloses;
wherein the first OS and the second OS are instances of the same operating system [i.e., first operating system 216 is the Windows 98 operating system (col. 6, lines 30 - 33), (see figure 2)], [i.e., the second operating system 241 comprises the WINDOWS CE operating system (col. 6, lines 60 – 63), (see figure 2)].
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the teachings of Li by adapting the teachings of Ginosar to overcome the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Files (US 2018/0203658 A1) discloses wirelessly communicating data between two housing of a computing device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806.  The examiner can normally be reached on M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED A RONI/Primary Examiner, Art Unit 2194